DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 9 and 17 are amended. Claims 16, 18 and 38 are cancelled. Claims 21-37 and 39-40 are withdrawn. Claims 41 and 42 are newly added. Claims 1-15, 17, 19-20 and 41-42 are presently examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, there is insufficient antecedent basis for the limitation “the plurality of first teeth” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a plurality of first teeth.
There is insufficient antecedent basis for the limitation “the plurality of second teeth” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a plurality of second teeth. Claims 41 and 42 are indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Marritt (US 5,159,939) in view of Walter (US 2,684,678) and Lowe (US 5,318,201).

Regarding claims 1 and 17, Marritt discloses an apparatus of delivering smokable material to cigarette maker (abstract) having two metering rollers (column 10, lines 51-64, figure 12, reference numerals 216, 217) that are counter rotated while being reciprocated out of phase along their longitudinal axes (column 10, lines 1-13), which is considered to meet the claim limitation of lateral opposing oscillations. Each roller is driven by a separate motor (column 6, lines 1-16), which together are considered to meet the claim limitation of a first drive system. The rollers are reciprocated by an eccentric (column 10, lines 29-50, figure 11, reference numeral 230). The counterrotating draws material through the rollers (column 3, lines 55-68). Marritt does not explicitly disclose (a) the four rollers being driven by a first motor, (b) the eccentric being driven by a second motor and (c) third and fourth rollers.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plural motors of Marritt for the single motor of Walter. One would have been motivated to do so since Walter teaches that moving parts can be driven by either a single motor or by separate rollers. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), Lowe teaches an agitating apparatus (abstract) having a vibratory motor that vibrates plates by transferring rotational motion from an eccentric to a crank arm (column 6, lines 6-18), which is considered to meet the claim limitation of a second drive system.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the eccentric of Marritt with the motor of Lowe. One would have been motivated to do so since Lowe teaches an eccentric that is driven by a motor. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the counterrotating metering rollers of Marritt. One would have been motivated to make the duplicated rollers counterrotating since Marritt discloses that counterrotating rollers draw material through them. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 2, Marritt discloses that the smokable material is provided by a hopper (column 9, lines 7-24, figure 3, reference numeral 10).

Regarding claim 3, Marritt discloses that the smokable material is provided through a reservoir tube provided above the hopper (column 9, lines 7-24, figure 3, reference numeral 12), which is considered to meet the claim limitation of a pre distributer that distributes substance.

Regarding claim 4, Marritt discloses that the smokable material passes through the two rollers (column 10, lines 1-13).

Regarding claim 5, Marritt discloses that the two rollers have interdigitated pins (column 10, lines 1-13).

Regarding claim 6, Marritt discloses that the interdigitated pins do not touch (figure 12).

Regarding claim 15, Lowe teaches an agitating apparatus (abstract) having a vibratory motor that vibrates plates by transferring rotational motion from an eccentric to a crank arm (column 6, lines 6-18). 

Regarding claims 19 and 20, Marritt discloses that the smokable material is tobacco (column 1, lines 7-15), which applicant’s specification discloses is a fibrous material [0042].

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being obvious over Marritt (US 5,159,939) in view of Walter (US 2,684,678) and Lowe (US 5,318,201) as applied to claim 1 above, and further in view of Schunemann (GB 295,524).

Regarding claim 7, modified Marritt teaches all the claim limitations as set forth above. Marritt additionally discloses that the material is held within the pins of the rollers as it passes towards an entrainment chamber (column 9, lines 6-24). Modified Marritt does not explicitly teach a comb.
Schunemann teaches a means for loosening and distributing tobacco (page 1, lines 12-26) having combs that remove tobacco from between pins of a roller (page 3, lines 32-65, figure 8, reference numeral 68). It is evident that the comb has teeth. Schunemann additionally teaches that removing tobacco results in a uniform flow of tobacco (page 1, lines 12-35).
It would therefore have been obvious to combine each of the rollers of modified Marritt with the combs of Schunemann. One would have been motivated to do so since Marritt discloses rollers that release tobacco to a further processing stage and Schunemann teaches combs that remove tobacco from rollers to create a uniform tobacco feed.

Regarding claim 8, modified Marritt teaches all the claim limitations as set forth above. Schunemann additionally teaches that the combs oscillate mainly up and down to remove tobacco from the rollers and are driven by a common crank mechanism (page 3, lines 32-65, figure 8, reference numeral 72). Modified Marritt does not explicitly teach replacing the crank mechanism of Schunemann with a vibratory motor.
However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to automate the oscillating combs of Schunemann by connecting the crank of Schunemann to vibratory motor of Lowe. One would have been motivated to do so since In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).

Regarding claims 10 and 11, Schunemann teaches that the combs oscillate as the rollers are moved (page 3, lines 66-75).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Marritt (US 5,159,939) in view of Walter (US 2,684,678) and Lowe (US 5,318,201) and Schunemann (GB 295,524).

Regarding claim 9, Marritt discloses an apparatus of delivering smokable material to cigarette maker (abstract) having two metering rollers (column 10, lines 51-64, figure 12, reference numerals 216, 217) that are counter rotated while being reciprocated out of phase along their longitudinal axes (column 10, lines 1-13), which is considered to meet the claim limitation of lateral opposing oscillations. Each roller is driven by a separate motor (column 6, lines 1-16), which together are considered to meet the claim limitation of a first drive system. The rollers are reciprocated by an eccentric (column 10, lines 29-50, figure 11, reference numeral 230). Marritt does not explicitly disclose (a) the two rollers being driven by a first motor (b) the eccentric being driven by a second motor, (c) a comb, and (d) replacing the crank mechanism of Schunemann with a vibratory motor.
Regarding (a), Walter teaches an apparatus for the production of cigars and cigarillos (column 1, lines 1-10) in which moving parts are either driven by a single roller or by separate motors (column 5, lines 1-11).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), Lowe teaches an agitating apparatus (abstract) having a vibratory motor that vibrates plates by transferring rotational motion from an eccentric to a crank arm (column 6, lines 6-18), which is considered to meet the claim limitation of a second drive system.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the eccentric of Marritt with the motor of Lowe. One would have been motivated to do so since Lowe teaches an eccentric that is driven by a motor. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding (c), Schunemann teaches a means for loosening and distributing tobacco (page 1, lines 12-26) having combs that remove tobacco from between pins of a roller (page 3, lines 32-65, figure 8, reference numeral 68). It is evident that the comb has teeth. The combs oscillate mainly up and down and are driven by a common crank mechanism (page 3, lines 32-65, figure 8, reference numeral 72). Since the vertical direction is a single direction along a vertical line, the combs are considered to oscillate in the same lateral direction. Schunemann additionally teaches that removing tobacco results in a uniform flow of tobacco (page 1, lines 12-35).
It would therefore have been obvious to combine each of the rollers of modified Marritt with the combs of Schunemann. One would have been motivated to do so since Marritt discloses rollers that 
Regarding (d), it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to automate the oscillating combs of Schunemann by connecting the crank of Schunemann to vibratory motor of Lowe. One would have been motivated to do so since Schunemann teaches combs that oscillate mainly up and down to remove tobacco from rollers and Lowe teaches a vibratory motor that produces vibration by transferring rotational motion from an eccentric to a crank arm. To provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).

Claims 12 and 13 rejected under 35 U.S.C. 103 as being obvious over Marritt (US 5,159,939) in view of Walter (US 2,684,678) and Lowe (US 5,318,201) and Schunemann (GB 295,524) as applied to claim 7 above, and further in view of Dearsley (US 2,214,044).

Regarding claims 12 and 13, modified Marritt teaches all the claim limitations as set forth above. Modified Marritt does not explicitly teach the teeth of the comb extending to a root radius.
Dearsley teaches a tobacco feeding machine (page 1, left column, lines 1-3) in which excess tobacco is removed from a carding drum according to the depth to which a means is inserted into the carding (page 1, left column, lines 45-51). The means is a comb or rake (page 2, left column, lines 66-75).
It would therefore have been obvious to one of ordinary skill in the art combine the comb of modified Marritt with the depth adjustment of Dearsley, and to make the comb of modified Merritt extend to the circumference of the roller on which the pins are mounted. One would have been motivated to do so since Dearsley teaches that excess tobacco is removed from a drum based on the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Marritt (US 5,159,939) in view of Walter (US 2,684,678) and Lowe (US 5,318,201) as applied to claim 1 above, and further in view of Schmidt (US 603,488).

Regarding claim 14, modified Marritt teaches all the claim limitations as set forth above. Modified Marritt does not explicitly teach a spring return cam oscillating the rollers.
Schmidt teaches a cigarette making machine (page 1, lines 9-14) having a shaft that oscillates according to the movement of a cam that is aided by a spring in a continuous movement (page 7, lines 87-114). It is evident that the spring would be a return spring since the cam and spring operate in a continuous manner.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cam of Schmidt for the eccentric of Marritt. One would have been motivated to do so since Marritt discloses a roller oscillated using an eccentric and Schmidt teaches a shaft oscillated by a cam and spring. The simple substitution of one known element for KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being obvious over Marritt (US 5,159,939) in view of Walter (US 2,684,678) and Lowe (US 5,318,201) and Schunemann (GB 295,524) as applied to claim 9 above, and further in view of Molins (US 1,867,463).

Regarding claim 41, modified Marritt teaches all the claim limitations as set forth above. Schunemann additionally teaches that the combs enter between the pins of the rollers to remove the tobacco (page 3, lines 32-75). Modified Merritt does not explicitly teach the comb having a plurality of first fingers.
Molins teaches an apparatus for feeding tobacco (page 1, lines 1-8) having a picker roller (figure 1, reference numeral 16) with a series of radially projecting pins on the periphery thereof to remove shredded tobacco from a drum (page 1, lines 64-76). The pins extend between pins of the drum (page 1, lines 49-63, figure 1, reference numeral 14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the comb of modified Marritt with the pins of the picker roller of Molins. One would have been motivated to do so since Molins teaches pins that removed tobacco from a drum by extending between pins of the drum.

Regarding claim 42, it is evident that the pins of the picker roller correspond to a radius of the drum since the pins of the picker roller extend between pins of the drum but do not touch the drum surface itself.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that there is no teaching as to how four rollers could be connected to a single drive system and (b) that the combs and pins of Schunemann oscillate in a same linear direction.
Regarding (a), applicant’s arguments do not address the teachings of Walter that a single motor can be substituted for multiple motors.
Regarding (b), applicant’s arguments are not persuasive since they do not address the teaching of Schunemann that multiple combs oscillate together in the vertical direction, but are instead directed to whether the oscillations of the combs and the rotation of the pins can be considered to meet the claim limtiations.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715